[Published August 21, 2008 in Investor’s Business Daily] This announcement is neither an offer to buy nor a solicitation of an offer to sell Units.The Offers are being made solely by the formal Offers to Purchase forwarded to Unit holders of record and are not being made to, and tenders will not be accepted from or on behalf of, Unit holders residing in any jurisdiction in which making or accepting the Offers would violate that jurisdiction’s laws.In those jurisdictions where the securities, Blue Sky, or other laws require the Offers to be made by a licensed broker or dealer, the Offers shall be deemed to be made on behalf of Purchasers only by one or more registered dealers licensed under the laws of such jurisdiction. NOTICE OF OFFER TO PURCHASE FOR CASH: Up to 1,500 Units ofSB Partners (“SB Partners”) at a price of $700 per SB Partners Unit by: MPF Badger Acquisition Co., LLC, MPF Income Fund 23, LLC, MPF DeWaay Fund 5, LLC, MPF DeWaay Premier Fund 4, LLC, MPF DeWaay Fund 7, LLC, MPF Flagship Fund 13, LLC, MPF Income Fund 24, LLC (collectively the “SB Partners Purchasers”) and Up to 48 Units of Reef Global Energy VI, L.P. (“Reef VI”) at a price of $9,800 per Reef Unit by: MPF Flagship Fund 13, LLC; MPF Senior Note Program II, LP; MPF DeWaay Fund 7, LLC (collectively the “Reef VI Purchasers”) and Up to 183 Units of Reef Global Energy VII, L.P. (“Reef VII”) at a price of $3,000 per Unit by: MPF Senior Note Program II, LP, MPF Flagship Fund 13, LLC, MPF Value Fund 8, LLC; MacKenzie Patterson Fuller, LP (collectively the “Reef VII Purchasers”; the SB Partners, Reef VI, and Reef VII Purchasers are sometimes collectively the “Purchasers” and SB Partners, Reef VI, and Reef VII the “Partnerships”) The Purchasers are offering to purchase for cash Up to 1,500 Units of SB Partners Limited Partnership Interest, 48 Units of Reef VI General and Limited Partnership Interest (“Reef VI Units”) and 183 Units of Reef VII General and Limited Partnership Interest (“Reef VII Units” or, collectively, “Units”), at a price of $700 per SB Partners Unit, $9,800 per Reef VI Unit,and $3,000 per Reef VII Unit upon the terms and subject to the conditions set forth in Purchasers’ Offers to Purchase and in the related Letters of Transmittal for the Offers (which together constitute the “Offers” and the “Tender Offer Documents”). THE OFFERS AND WITHDRAWAL RIGHTS EXPIRE AT 11:59 P.M., PACIFIC TIME, ON OCTOBER 6, 2008, UNLESS AN OFFER IS EXTENDED. Funding for the purchase of the Units will be provided through the Purchasers’ existing working capital.The Offers are not made for the purpose of acquiring or influencing control of the business of the issuers.The Offers will expire at 11:59 p.m., Pacific Time on October 6, 2008,unless and until Purchasers, in their sole discretion, shall have extended the period of time for which an Offer is open (such date and time, as extended the “Expiration Date”).The Purchasers will not provide a subsequent offering period following the Expiration Date.If Purchasers make a material change in the terms of an Offer, or if they waive a material condition to an Offer, Purchasers will extend the Offer and disseminate additional tender offer materials to the extent required by Rules 14d-4(c) and 14d-6(d) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The minimum period during which the Offer must remain open following any material change in the terms of the Offer, other than a change in price or a change in percentage of securities sought or a change in any dealer’s soliciting fee, will depend upon the facts and circumstances including the materiality of the change with respect to a change in price or, subject to certain limitations, a change in the percentage of securities ought or a change in any dealer’s soliciting fee.A minimum of ten business days from the date of such change is generally required to allow for adequate dissemination to Unit holders.Accordingly, if prior to the Expiration Date, Purchasers increase (other than increases of not more than two percent of the outstanding Units) or decrease the number of Units being sought, or increase or decrease the consideration offered pursuant to an Offer, and if the Offer is scheduled to expire at any time earlier than the period ending on the tenth business day from the date that notice of such increase or decrease is first published, sent or given to Unit holders, the Offer will be extended at least until the expiration of such ten business days.For purposes of the Offers, a “business day” means any day other than a Saturday, Sunday or federal holiday and consists of the time period from 12:01 a.m. through midnight, Pacific Time.In all cases payment for the Units purchased pursuant to the Offers will be made only after timely receipt of the Letters of Transmittal (or facsimiles thereof), properly completed and duly executed, with any required signature guarantees, and any other documents required by such Letters of Transmittal. Tenders of Units made pursuant to the Offers are irrevocable, except that Unit holders who tender their Units in response to the Offers will have the right to withdraw their tendered Units at any time prior to the Expiration Date by sending to MacKenzie Patterson Fuller, LP a written or facsimile transmission notice of withdrawal identifying the name of the person who tendered Units to be withdrawn, signed by the same persons and in the same manner as the Letter of Transmittal tendering the Units to be withdrawn.In addition, tendered Units may be withdrawn at any time on or after October 20, 2008, unless the tender has theretofore been accepted for payment as provided above.If tendering Unit holders tender more than the number of Units that Purchasers seek to purchase pursuant to the Offer for those Units, Purchasers will take into account the number of Units so tendered and take up and pay for as nearly as may be pro rata, disregarding fractions, according to the number of Units tendered by each tendering Unit holder during the period during which that Offer remains open.The terms of the Offers are more fully set forth in the formal Tender Offer Documents which are available from Purchasers at the Purchasers’ expense.The Offers contain terms and conditions and the information required by Rule 14d-6(d)(1) under the Exchange Act which are incorporated herein by reference.The Tender Offer Documents contain important information which should be read carefully before any decision is made with respect to the Offers. The Tender Offer Documents may be obtained by written request to Purchasers or as set forth below.A request has been made to the Partnerships pursuant to Rule 14d-5 under the Exchange Act for the use of its list of Unit holders for the purpose of disseminating the Offers to Unit holders.Upon compliance by the Partnerships with such request, the Tender Offer Documents and, if required, other relevant materials will be mailed at the Purchasers’ expense to record holders of Units, brokers, banks and similar persons whose names appear or whose nominee appears on the list of securities holders, or persons who are listed as participants in a clearing agency’s security position listing, for subsequent transmittal to beneficial owners of Units. For Copies of the Tender Offer Documents, Call Purchasers at 1-800-854-8357, Make a Written Request Addressed to 1640 School Street, Moraga, California 94556, email to offers@mpfi.com, or visit our website at www.mpfi.com (click on MPF Tenders). August
